Citation Nr: 0409466	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-30 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD


K. A. Kennerly, Associate Counsel












INTRODUCTION


The appellant served on active duty from February 29, 1944 to 
March 28, 1944 in the Merchant Marines.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for bilateral hearing loss.


FINDING OF FACT


The appellant's hearing disability first became manifest many 
years after he had served in the military.  The hearing 
disability is not the result of a disease or injury from 
service.



CONCLUSION OF LAW


The grant of service connection for bilateral hearing loss is 
not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002) 
38 C.F.R. § § 3.303, 3.307(a)(1), 3.307(a)(3), 3.309, 3.385, 
3.309(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant served in the Merchant Marines from February 
29, 1944 to March 28, 1944.  Physical examinations were 
conducted in October 1943 and November 1943 to certify the 
appellant's eligibility to begin military training.  These 
examinations pronounced the appellant fit for duty, both 
indicating normal hearing.  The appellant was then ordered to 
Sheepshead Bay, NY to complete training for the Merchant 
Marines.  During his training, the appellant was admitted to 
the U.S. Marine Hospital in Chicago, IL from December 27, 
1943 to January 3, 1944 and diagnosed with Streptococci sore 
throat.  Upon his release, the appellant's condition was 
deemed "improved".  There was no indication in the medical 
records submitted that any pain in the ears, impairment of 
hearing or hearing loss was present.  

The appellant graduated from Merchant Marine training in 
February 1944 after completing training in the Steward 
Department.  He was then released to the Tankers Corp.  The 
appellant was assigned to the gasoline tanker S.S. Sweetwater 
as a Messman.  The appellant was honorably discharged on 
March 28, 1944 after one month in service.

In a September 2002 statement to support his claim, the 
appellant claimed that he developed an ear problem shortly 
after leaving service in the Merchant Marines.  The appellant 
alleged that after he developed his hearing problem, 
complications were continuous.  The appellant listed several 
private physicians that treated him over the past fifty years 
for his hearing problems.  Doctors S., S., G. and T. 
allegedly gave the appellant "pills" for his hearing 
problem.  The appellant stated that Dr. W. was the physician 
that operated on his left ear, leaving him almost completely 
deaf.  Doctors S., S. and W. are deceased.  The appellant was 
unaware of the location of Doctors G. and T.  

In March 2003 the appellant submitted to an examination at a 
VA Medical Center (VAMC).  The examiners found that the 
appellant had sensorineural hearing loss in both ears.  The 
audiological assessment stated that the appellant's hearing 
had further deteriorated since his last visit (not 
documented).  

In August 2003 the appellant was seen for his ears at the 
VAMC.



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)


As a preliminary matter, on November 9, 2000, the VCAA was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
In a letter dated March 2002, the RO requested a DD Form 214, 
Certificate of Discharge or Release from Active Duty and 
provided the appropriate information as to where these forms 
were to be submitted.  In June 2002 the RO contacted the 
appellant to inform him that the DD Form 2168 he had 
submitted had been received, but that further information was 
necessary to supplement his claim.  The letter indicated what 
information was missing, how to contact the RO with the 
information, and the time limit in which the information must 
be received.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).  In a letter dated 
September 2002, the RO requested the dates and places of all 
treatment from the date of discharge to present time for 
hearing loss.  The letter further stated that at the 
appellant's election, the RO could also obtain this 
information through the enclosed VA Forms 21-4142 
(Authorization for Release of Information).  The letter also 
specifically stated that the information must be received 
within one year of the date of the letter to be processed.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1)  (2003).  The RO 
letter dated March 2002 specified information that the 
appellant needed to provide in order to process his claim.  
The letter requested a copy of the appellant's DD Form 214 to 
verify his service in the Merchant Marines; the letter also 
told the appellant where to return his DD Form 2168.  The RO 
letter dated June 2002 notified the appellant that his 
information was not complete and asked him to complete the DD 
Form 2168.  The RO letter dated September 2002 requested the 
dates and places of all treatment from the date of discharge 
to the present for the appellant's disability.  This request 
included information from VA hospitals, military hospitals, 
private hospitals and private physicians.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
The September 2002 letter from the RO requested treatment 
reports and/or statements from any private medical treatment 
received by the appellant.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

The RO has made multiple attempts to obtain the medical 
records of the appellant in order to determine whether his 
hearing loss was a result of a disease or injury in service.  
The VA was able to obtain service related medical records, 
which did not demonstrate any hearing problems during the 
appellant's service.  The appellant has been unable to 
provide the Board with any private medical records.  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Although a medical examination was not obtained with an 
opinion speculating to the etiology of the appellant's 
hearing disability, the evidence of record already contains 
sufficient medical evidence to decide the claim.  See 38 
C.F.R. § 3.159 (4).  This will be described in greater detail 
below.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.


Analysis


Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service. See 
38 U.S.C.A. § 1110 (West 2002).  In the case of other organic 
diseases of the nervous system, such as sensorineural hearing 
loss, service connection may be granted if such disability is 
manifested to a compensable degree within one year following 
the appellant's discharge from military service, provided the 
appellant served for a period of 90 days or more.  See 38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
mere fact of an in-service injury is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

The evidence presented does not demonstrate that the 
appellant's disability is the result of a disease or injury 
from service.  The appellant's medical records during his 
service in the Merchant Marines do not indicate any hearing 
problems; in fact the appellant concedes that his hearing 
problems did not begin until after he had been discharged.  
Despite efforts by both the VA and the appellant, no medical 
records with the appellant's initial hearing complaint could 
be located.  There is no medical evidence that the 
appellant's hearing disability is a chronic condition, as 
there are no medical records from the date of discharge in 
1944, until March 2003.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2002).

The audiological assessments conducted at the VA medical 
facility in March, July and August of 2003, did not indicate 
hearing loss in Hertz (Hz).  There is no question that the 
appellant is currently suffering from severe hearing loss.  
The issue is that there is no medical evidence to indicate 
when this condition began.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that when an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.

In this case, a relationship between inservice exposure and 
current hearing disability has not been established.

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim of service connection for 
bilateral hearing loss must be denied.  See 38 U.S.C.A §5107 
(West 2002). 


ORDER

The claim for service connection for bilateral hearing loss 
is denied.



________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



